DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, and 7 have been amended. Claim 6 is cancelled. Claims 1-5 and 7-10 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (Pub. No.: US 2019/0139477 A1) hereinafter referred to as Chen.
With respect to Claim 1, Chen discloses a de-mux driving architecture (fig. 6; ¶52) comprising: a data driving chip (figs. 6-7, item 5; ¶30-31); multiple multiplexing units (figs. 6-7, item 3; ¶30); and multiple shift registers (figs. 6-7, item 2; ¶30; ¶45) respectively corresponding to multiple multiplexing units (¶27); wherein each of the multiple multiplexing units includes a data input terminal for connecting a corresponding data line derived from the data driving chip (¶30), N control terminals respectively inputting corresponding N control signals from a corresponding shift register of the multiple shift registers (¶30), and N data output terminals respectively outputting N channels of data (¶30); and wherein each of the multiple shift registers includes a first input terminal for inputting a start signal supplied from the data driving chip (¶58-59), a second input terminal for inputting a clock signal supplied from the data driving chip (¶58), and N output terminals for respectively outputting N control signals to N control terminals of a corresponding multiplexing unit of the multiple multiplexing units (¶34; ¶55), wherein the data driving chip is separated from the multiple multiplexing units and the multiple shift registers (fig. 6, items 2, 3, and 5 are separate) and the data driving chip is connected to each of the multiple multiplexing units by the corresponding data line (fig. 6) and is also connected to each of the multiple shift registers to supply the start signal and the clock signal to the shift registers (fig. 6).
With respect to Claim 2, claim 1 is incorporated, Chen teaches wherein each of the multiple shift registers (¶45) includes N cascaded shift register units (fig. 7; ¶60), and the N shift register units respectively output the corresponding N control signals to the N control terminals of the corresponding multiplexing unit of the multiple multiplexing units from the N output terminals of the shift register (fig. 6; ¶30).
With respect to Claim 3, claim 2 is incorporated, Chen teaches wherein the clock signals controls a time period of the control signal outputted by each of the shift register units in order to control turned-on times of the N control terminals of the multiplexing unit (¶58; ¶64-65).
With respect to Claim 4, claim 2 is incorporated, Chen discloses wherein each of the multiple multiplexing units includes N switching transistors (fig. 6, item 4: switching transistor; ¶27), such that the data input terminal of the multiplexing unit is connected to input terminals of the switching transistors (¶30), and control terminals of the N switching transistors respectively serve as the N control terminals of the multiplexing unit (¶30), and the output terminals of the N switching transistors respectively serve as the N data output terminals of the multiplex unit (¶30). 
With respect to Claim 5, claim 4 is incorporated, Chen discloses wherein each of the N switching transistors is an NMOS (¶47; ¶66; ¶72).
With respect to Claim 7, claim 1 is incorporated, Chen discloses wherein N is equal to six (¶45, “N is a positive integer greater than one” which includes six).
With respect to Claim 8, claim 1 is incorporated, Chen discloses wherein the multiplexing unit and the shift register corresponding to each data line operate synchronously after obtaining the start signal and the clock signal (¶59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Imai (Pub. No.: US 2018/0068615 A1).
With respect to Claim 9, Chen does not teach a circular display panel, comprising the de-mux driving architecture as claimed in claim 1.
Imai teaches a De-mux driving architecture (fig. 1) comprising: a data driving circuit (fig. 1, item 300; ¶79); a demultiplexing circuit (fig. 1, item 320; ¶79); and a shift register (¶84), wherein the (fig. 1, item 322; ¶85) implemented on a circular display panel (figs 1 or 6; ¶15; ¶101; ¶139).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the De-mux driving architecture of Chen, a circular display panel, comprising the De-mux driving architecture as claimed in claim 1, as taught by Imai so as to provide to produce a favorable display on a non-rectangular unit on a small device (¶15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Imai as applied to claim 9 above, and further in view of Tanada (Pub. No.: US 2014/0253419 A1).
With respect to Claim 10, claim 9 is incorporated, Chen does not teach a smart watch, comprising the circular display panel as claimed in claim 9. Although Imai teaches a de-mux driving architecture implemented on a watch, Chen and Imai combined do not mention that the watch is a smart watch, comprising the circular display panel as claimed in claim 9.
Tanada teaches a circular display panel implemented on a smart watch (fig. 7B; ¶134-136).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined de-mux driving architecture of Chen and Imai, such that the de-mux driving architecture is implemented on a smart watch, comprising the circular display, as taught by Tanada, so as to provide further design implementations. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621